11/16/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs November 4, 2020

               ELVIS LOUIS MARSH v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Marshall County
                       No. 16-CR-68-PCR Wyatt Burk, Judge
                      ___________________________________

                             No. M2019-02037-CCA-R3-PC
                         ___________________________________


The petitioner, Elvis Louis Marsh, appeals the denial of his post-conviction petition, arguing the
post-conviction court erred in finding he received the effective assistance of counsel at trial.
Following our review, we affirm the denial of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and ROBERT L. HOLLOWAY, JR., JJ., joined.

Jonathon Fagan, Nashville, Tennessee, for the appellant, Elvis Louis Marsh.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Assistant
Attorney General; Robert J. Carter, District Attorney General; and William Bottoms,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                           OPINION

                                       Trial Proceedings

        The petitioner, Elvis Louis March, was convicted by a Marshall County jury of the
sale of less than 0.5 grams of methamphetamine; conspiracy to sell or deliver less than 0.5
grams of methamphetamine; possession of 0.5 grams or more of methamphetamine with
the intent to sell or deliver; and possession of drug paraphernalia, for which he received an
effective sentence of thirty years to be served in confinement. On direct appeal, this Court
summarized the facts surrounding the petitioner’s convictions as follows:

              The [petitioner’s] convictions were the result of a controlled drug
       transaction and a subsequent search which uncovered drugs and drug
       paraphernalia. The Seventeenth Judicial District Drug Task Force (“Task
Force”) utilized a confidential informant, Ms. Tara Rowe, to arrange a
controlled buy from the co-defendant, Ms. Crystal Alexander. Ms. Rowe
contacted Lieutenant Timothy Miller, then Assistant Director of the Task
Force, and informed him that she believed she could purchase
methamphetamine from Ms. Alexander. On September 30, 2015, Ms. Rowe
sent a series of text messages to Ms. Alexander and made arrangements to
purchase crystal methamphetamine. They agreed that Ms. Rowe would go
to Ms. Alexander’s house to pick up the methamphetamine that afternoon.
Detective Jose Ramirez, an investigator for the Task Force, drove Ms. Rowe
to Ms. Alexander’s house that day. Detective Ramirez posed as Ms. Rowe’s
“sugar daddy.” This transaction was the first time that Detective Ramirez
worked with Ms. Rowe. Detective Ramirez placed a recording device on
Ms. Rowe prior to her entering Ms. Alexander’s house. The recording device
could not transmit the recordings instantaneously.

       Detective Ramirez waited in the car while Ms. Rowe was inside Ms.
Alexander’s house. While Ms. Rowe was in the house, Detective Ramirez
was in contact with other members of the Task Force, including Lieutenant
Miller and Director Timothy Lane.

        Ms. Rowe testified that upon entering Ms. Alexander’s house, she saw
the [petitioner] sitting on the couch in the living room with
methamphetamine and scales on the couch beside him. Ms. Alexander, her
father, and four children were also at the house. Ms. Rowe testified that the
transaction took place between her and the [petitioner] in the living room.
Ms. Rowe said she paid the [petitioner] one hundred dollars, using bills with
recorded serial numbers. She testified that the [petitioner] weighed the
methamphetamine on the scales during the transaction and that she retrieved
it from the couch.

        At trial, the State played a recording of the transaction. On the
recording, Ms. Rowe talked to the [petitioner], Ms. Alexander, and Ms.
Alexander’s father. Ms. Rowe and Ms. Alexander discussed selling a couch
at the beginning of the transaction. Ms. Rowe talked about someone having
their own scales there. Ms. Rowe and one of the males on the tape, either the
[petitioner] or Ms. Alexander’s father, discussed trying to find “nerve pills.”
Ms. Alexander told Ms. Rowe that she “put another bag around it because
the other bag is real thin and you don’t want to lose it.” Ms. Rowe then
engaged in small talk about selling a sound system. Ms. Rowe told the
[petitioner] that she had access to other drugs that she could pick up from the
pharmacy that afternoon and that if he was interested, Ms. Alexander had her
                                     -2-
number and he could call her. As Ms. Rowe was leaving she asked, “Are we
good?” and the [petitioner] replied “yeah.”

        After the transaction was completed, Ms. Rowe immediately got back
into Detective Ramirez’s car, where she gave him a clear plastic bag that
contained the methamphetamine she had just purchased. After they drove to
a predetermined meeting location, Detective Ramirez weighed the
methamphetamine, which weighed less than the one gram that Ms. Rowe
thought she had purchased. At the direction of the drug task force agents,
Ms. Rowe called Ms. Alexander’s cell phone to let her know that the
methamphetamine was less than a gram. The State played recordings of three
phone calls made by Ms. Rowe to Ms. Alexander’s cell phone. The
[petitioner] answered the cell phone each time. During the first call, Ms.
Rowe told the [petitioner] that she weighed the drugs on her scales and that
it only weighed 0.6 grams. She told him that he should check his scales.
Conversation during the second call was again focused on the [petitioner]
needing to check his scales because Ms. Rowe did not receive a full gram of
drugs. During the final call, Ms. Rowe and the [petitioner] again discussed
the scales, and Ms. Rowe said that she “deals with” Ms. Alexander and not
with him. At 3:08 p.m., Ms. Rowe sent a text message to Ms. Alexander’s
cell phone stating “[I’]m stoned now.” Ms. Rowe reiterated that she wished
to conduct future transactions with Ms. Alexander in a text message sent at
3:11 p.m. which stated, “And id rather deal with her not u cuz u always trying
to get over on me.”

       On cross-examination, trial counsel spent a great deal of time
impeaching Ms. Rowe’s ability to recollect information as well as her
character for truthfulness. Ms. Rowe admitted she did not remember things
“because I do a lot of drugs.” She testified that she had seizures and bipolar
disorder and overdosed twice in 2017. She said that at no point was she
patted down by a female officer prior to or after making the controlled buy.
Each member of the Task Force who testified agreed that on the day of the
controlled buy, Ms. Rowe was lucid and did not appear to be under the
influence of any narcotics or alcohol.

       The members of the Task Force who testified each described the
protocol used in controlled buys. Detective Ramirez testified that he
prerecorded the bills by taking a photograph of the serial numbers on each
bill and that he searched Ms. Rowe both before and after she entered Ms.
Alexander’s house. He admitted that he did not do a cavity search of Ms.

                                    -3-
Rowe before or after the controlled buy and that there were no female officers
present to conduct the cavity search.

       After the controlled buy, Lieutenant Miller applied for a search
warrant. The Task Force returned to Ms. Alexander’s house several hours
later with the search warrant. The [petitioner], Ms. Alexander, Ms.
Alexander’s father, and four children were present when the house was
searched. Lieutenant Miller testified that Ms. Alexander was in the master
bedroom during the search. The Task Force found 1.18 grams of
methamphetamine, $807 in cash, pipes used to smoke methamphetamine, a
small amount of marijuana, and unknown crushed pills in two Crown Royal
bags in the master bedroom. Four of the prerecorded $20 bills used by Ms.
Rowe in the earlier transaction were found on the bed, and one was found on
the floor of the bedroom. The only contraband found outside the master
bedroom was a set of electronic scales found on the couch in the living room.

        Lieutenant Miller testified that after the search, he spoke with the
[petitioner] and Ms. Alexander about where they purchased the
methamphetamine. According to Lieutenant Miller, the [petitioner] and Ms.
Alexander would meet a man named Jeff to purchase approximately three-
and-a-half grams of methamphetamine multiple times a week. Lieutenant
Miller claimed that both the [petitioner] and Ms. Alexander “admitted that
they had about five or 10 regular customers that came to them. That Crystal
sold to some of them, and [the petitioner] sold to some of them[.]” Director
Lane testified that in Ms. Alexander’s statement she stated that “on the
majority of the sales, that [the petitioner] would be the person that would
actually make the sale happen.”

       Special Agent Cassandra Franklin-Beavers with the Tennessee
Bureau of Investigation (“TBI”) testified that the substances seized from Ms.
Alexander’s house tested positive for methamphetamine. She testified that
the methamphetamine purchased by Ms. Rowe weighed 0.34 grams and that
the methamphetamine found in Ms. Alexander’s master bedroom weighed
1.18 grams.

        Ms. Alexander testified on behalf of the [petitioner]. The [petitioner]
is the father of Ms. Alexander’s two children. She said the [petitioner] would
come to her house three times a week to care for their children while she was
at work. Ms. Alexander testified that on September 30, 2015, Ms. Rowe
came to her house to purchase methamphetamine. The transaction took place
in Ms. Alexander’s living room. She claimed that after Ms. Rowe paid the
                                     -4-
       [petitioner], he gave Ms. Alexander the money. Ms. Alexander then placed
       the money into a Crown Royal bag.

              When officers returned a few hours later, Ms. Alexander was in her
       bedroom. She testified that the methamphetamine, marijuana, money, and
       pipes found during the search of the bedroom belonged to her. After law
       enforcement searched Ms. Alexander’s house, she gave a statement to the
       officers. She admitted to law enforcement that she and the [petitioner] sold
       methamphetamine together approximately ten times per week. On cross-
       examination, Ms. Alexander admitted that the [petitioner] had been in the
       master bedroom earlier that day.

               The jury found the [petitioner] guilty of the sale of less than 0.5 grams
       of methamphetamine, delivery of less than 0.5 grams of methamphetamine,
       conspiracy to sell or deliver less than 0.5 grams of methamphetamine;
       possession of 0.5 grams or more of methamphetamine with the intent to sell
       or deliver; and possession of drug paraphernalia. The trial court merged the
       sale, delivery, and conspiracy convictions and imposed an effective sentence
       of thirty years to be served in confinement. The [petitioner] filed a motion
       for a new trial arguing that the evidence presented at trial was insufficient to
       sustain each of his convictions. The trial court denied the motion, finding
       that, “[t]he evidence was not only sufficient, but frankly pretty
       overwhelming, when taken as a whole.”

State v. Elvis Louis Marsh, No. M2017-02360-CCA-R3-CD, at *1-3 (Tenn. Crim. App.
Feb. 1, 2019), perm. app. denied (Tenn. May 20, 2019).

      This Court affirmed the trial court’s judgments and the petitioner’s thirty-year
sentence.

                               Post-Conviction Proceedings

       Following his direct appeal, the petitioner filed a timely pro se petition for post-
conviction relief. After the appointment of counsel, the petitioner filed an amended
petition, arguing trial counsel was ineffective for: failing to have the bags of drugs found
at the scene tested for DNA and fingerprints; failing to “follow through” on a motion in
limine seeking to exclude the audio recordings made during and immediately after the
controlled drug purchase; failing to inform the petitioner that only his felonies over the past
ten years could be used against him for impeachment purposes; and for failing to raise, as
a separate issue on appeal, the exclusion of Ms. Alexander’s letter. The petitioner also

                                             -5-
argued the cumulative effect of trial counsel’s actions denied the petitioner of his Sixth
Amendment right to effective assistance of counsel.

       Both the petitioner and trial counsel testified at the post-conviction hearing. Trial
counsel testified he represented the petitioner at trial and on appeal. Prior to trial, the State
provided trial counsel with notice of its intent to use the petitioner’s prior robbery and
aggravated burglary felony convictions for impeachment purposes. In advising the
petitioner about whether or not he should testify, trial counsel and the petitioner discussed
the petitioner’s extensive criminal history and how his prior felonies could negatively
impact his testimony and credibility at trial. The petitioner then decided not to testify.

        At trial, the two bags of methamphetamine found in Ms. Alexander’s bedroom were
introduced into evidence. Trial counsel did not have the bags tested for the petitioner’s
fingerprints or DNA, nor did he have an investigator inspect the evidence. Trial counsel
testified that over the course of his nine-year career, he had never had drugs or drug
containers tested for DNA or fingerprint evidence. In the petitioner’s case specifically, trial
counsel believed DNA and fingerprint testing would have been futile because several
people could have come in contact with the bags at issue. Trial counsel further explained
that regardless of whether fingerprints or DNA were found on the bags, the evidence would
not have exonerated the petitioner as the State’s theory was based on constructive
possession.

       Two audio recordings were also presented at trial. One recording, taken during the
controlled drug buy, contained conversations between the confidential informant, Tara
Rowe, and Ms. Alexander. The other recording was made by the Seventeenth Judicial
District Drug Task Force (“Task Force”). The Task Force’s preamble and postamble are
generally excluded from evidence as a matter of course in Marshall County. Yet, trial
counsel filed a motion in limine to ensure the exclusion of the preamble and postamble.
The motion was granted and, without the objection of trial counsel, the recordings were
authenticated and admitted into evidence at trial. Trial counsel explained that his failure
to object to the admission of the recordings was part of his trial strategy because Ms. Rowe
sounded intoxicated on the recordings. Hoping to attack Ms. Rowe’s credibility, trial
counsel attempted to use the recordings to show Ms. Rowe was a drug user and under the
influence of drugs at the time the controlled buy took place.

        Another piece of evidence at issue during trial was a letter written by Ms. Alexander.
In the letter, Ms. Alexander took responsibility for possessing the methamphetamine found
in her home and claimed none of the drugs or paraphernalia belonged to the petitioner.
After Ms. Alexander testified to the contents of the letter, trial counsel moved to have the
letter admitted into evidence. The trial court denied the request. While preserved in his

                                              -6-
motion for new trial, the petitioner failed to raise the issue as a stand-alone claim on appeal;
however, trial counsel did discuss the issue in the body of his appellate brief.

         Next, the petitioner testified about the conversations he and trial counsel had prior
to trial. While trial counsel explained that the petitioner’s extensive criminal history could
be used to impeach his credibility and that it may not be in the petitioner’s best interest to
testify given his career offender status, trial counsel did not explain that only the
petitioner’s convictions occurring within the past ten years could be used for impeachment
purposes. The petitioner stated he would have testified had trial counsel explained that
only his felony convictions for robbery and aggravated burglary could be used against him.
While acknowledging robbery and burglary are crimes of dishonesty, the petitioner
believed it should have been up to the jury to determine whether he was truly dishonest.
The petitioner admitted, however, that trial counsel told him it was the petitioner’s decision
whether or not to testify.

        On cross-examination, the petitioner testified that he sent trial counsel letters
praising trial counsel’s work in preparing for the petitioner’s case and for trial counsel’s
work during trial. The petitioner explained, however, it was not until after he sent the
letters that he realized the mistakes trial counsel had made. The petitioner presented no
other evidence at the post-conviction hearing.

       After reviewing the proof, the post-conviction court denied the petition. This timely
appeal followed.

                                           Analysis

       On appeal, the petitioner argues trial counsel was ineffective for failing to have the
bags of drugs found at the crime scene tested for DNA and fingerprints; for failing to raise,
as a separate issue on appeal, the trial court’s exclusion of Ms. Alexander’s letter; and that
the above failures cumulatively resulted in a violation of the petitioner’s Sixth Amendment
right to the effective assistance of counsel. The State argues the petitioner failed to
establish that trial counsel was ineffective in any regard and, as such, cannot prove
cumulative error. Following our review of the record and the submissions of the parties,
we affirm the judgment of the post-conviction court.

       The petitioner bears the burden of proving his post-conviction factual allegations by
clear and convincing evidence. See Tenn. Code Ann. § 40-30-110(f). The findings of fact
established at a post-conviction evidentiary hearing are conclusive on appeal unless the
evidence preponderates against them. See Tidwell v. State, 922 S.W.2d 497, 500 (Tenn.
1996). This Court will not reweigh or reevaluate evidence of purely factual issues. See
Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997). However, appellate review of a trial
                                             -7-
court’s application of the law to the facts is de novo, with no presumption of correctness.
See Ruff v. State, 978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of
counsel presents mixed questions of fact and law. See Fields v. State, 40 S.W.3d 450, 458
(Tenn. 2001). Thus, this Court reviews the petitioner’s post-conviction allegations de
novo, affording a presumption of correctness only to the post-conviction court’s findings
of fact. See id.; Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner must show
both that counsel’s performance was deficient and that counsel’s deficient performance
prejudiced the outcome of the proceedings. Strickland v. Washington, 466 U.S. 668, 687
(1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting that the
standard for determining ineffective assistance of counsel applied in federal cases is also
applied in Tennessee). The Strickland standard is a two-prong test:

               First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the ‘counsel’ guaranteed the defendant by the
       Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.
466 U.S. at 687. In order for a post-conviction petitioner to succeed, both prongs of the
Strickland test must be satisfied. Id. Thus, courts are not required to even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” Id.; see
also Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (stating that “a failure to prove
either deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        A petitioner proves a deficiency by showing “counsel’s acts or omissions were so
serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688; Baxter
v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The prejudice prong of the Strickland test is
satisfied when the petitioner shows there is a reasonable probability, or “a probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at
694. However, “[b]ecause of the difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance; that is, the defendant must overcome the presumption
that, under the circumstances, the challenged action ‘might be considered sound trial
strategy.’” Id. at 689 (quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)).
                                             -8-
       A. Failure to Investigate Physical Evidence

       The petitioner argues trial counsel was ineffective for failing to have the bags which
contained the drugs tested for DNA and fingerprint evidence. Specifically, the petitioner
contends the test results “could have exonerated [the p]etitioner as to the actual possession
of the drugs at issue,” and that such proof could have undermined the State’s case-in-chief
in the minds of the jury. The petitioner concedes that while DNA and fingerprint evidence
could potentially disprove actual possession, they would not refute the State’s theory of
constructive possession. The State contends the petitioner failed to establish he was
prejudiced by trial counsel’s decision not to test the bags. Upon our review of the record,
we affirm the judgment of the post-conviction court.

       The post-conviction court made the following findings regarding this issue:

              The evidence presented at trial established that the [petitioner] was
       not merely present in Ms. Alexander’s house.                    Although the
       methamphetamine weighing over 0.5 grams was found in Ms. Alexander’s
       bedroom, the [petitioner] had access to the bedroom, and Ms. Alexander
       acknowledged that the [petitioner] had been in her bedroom on the day of the
       offenses. Further, the jury could infer that the [petitioner] had the ability to
       exercise control over the contraband found in Ms. Alexander’s bedroom
       based on the transaction with Ms. Rowe that took place mere hours earlier in
       which he had possession of the methamphetamine, placed an amount of it
       onto his scales, weighed it, and accepted Ms. Rowe’s money in exchange for
       it. Although Ms. Alexander testified that the methamphetamine found in the
       bedroom belonged to her and not the [petitioner], the jury was not obligated
       to accept her testimony. However, Ms. Alexander also gave a statement that
       she and the [petitioner] regularly participated in drug transactions.
              ...
              The testing of the ‘baggie’ for fingerprints or DNA would have likely
       yielded no conclusive results, and certainly even if the results yielded
       fingerprints or DNA inconsistent with that of the [petitioner’s], there is
       overwhelming evidence to prove that the [petitioner] had constructive
       possession of the ‘drugs in question.’

       At the post-conviction hearing, trial counsel testified that throughout his nine-year
practice he never tested drug evidence for DNA or fingerprints. He further explained there
was no need to have the bags tested because the State was relying on and arguing
constructive, not actual, possession. The post-conviction court accredited the testimony of

                                            -9-
trial counsel, and nothing in the record preponderates against the findings of the post-
conviction court. See Tidwell, 922 S.W.2d at 500. Additionally, the petitioner did not
present any evidence that trial counsel’s failure to have the bags tested was objectively
unreasonable, and stipulated DNA and fingerprint evidence would not disprove the State’s
theory of constructive possession. See Goad, 938 S.W.2d at 369. We also note the
petitioner did not present the results of any such testing at the post-conviction hearing. See
Black v. State, 749 S.W.2d 752, 757 (Tenn. Crim. App. 1990). Based on our review of the
record, the petitioner failed to meet the burden required of him. Strickland, 466 U.S. at
694. Accordingly, the petitioner is not entitled to relief on this issue.

       B. Failure to Raise Issue on Appeal

       Next, the petitioner argues trial counsel was ineffective for failing to raise, as a
separate issue on appeal, that the trial court erred in denying the admission of Ms.
Alexander’s letter into evidence. Specifically, the petitioner asserts trial counsel’s error
waived the issue on appeal to the Tennessee Supreme Court. The State argues trial counsel
successfully raised the issue on appeal, and the petitioner failed to establish trial counsel’s
performance was deficient or that the petitioner was prejudiced as a result of counsel’s
performance. Upon our review of the record, we agree with the State.

       Appellate counsel is not constitutionally required to raise every conceivable issue
on appeal. King v. State, 989 S.W.2dd 319, 334 (Tenn. 1999). The determination of which
issues to raise on appeal is within appellate counsel’s sound discretion, and appellate
counsel’s professional judgment should be given considerable deference. Carpenter v.
State, 126 S.W.3d 879, 887 (Tenn. 2004) (citing Jones v. Barnes, 463 U.S. 745, 751
(1983)); see also Strickland, 466 U.S. at 689.

        If a claim of ineffective assistance of counsel is based on the failure to raise a
particular issue on appeal, then the reviewing court must determine the merits of the issue.
Id.; see also Kimmelman v. Morrison, 477 U.S. 365, 375 (1986). If an issue is weak or
without merit, then appellate counsel’s performance will not be deficient if counsel fails to
raise it. Id. “Likewise, unless the omitted issue has some merit, the petitioner suffers no
prejudice from appellate counsel’s failure to raise the issue on appeal.” Id. The petitioner
cannot prevail on an ineffective assistance of counsel claim when an omitted issue is
without merit. Id. at 888. With regard to the merits of this issue, the post-conviction court
made the following findings:

                [T]he [petitioner] called Ms. Alexander during its case-in-chief. The
       contents of the letter were read by Ms. Alexander and she, in fact, orally
       testified consistent with the letter. The jury was able to hear the testimony

                                            - 10 -
       of Ms. Alexander directly, and in the Court’s post-trial view, the letter
       became a prior consistent statement. [Ms. Alexander] testified that the
       methamphetamine, marijuana, money, and pipes found during the search of
       the bedroom belonged to her. Any “failure” to gain admittance of the letter
       was of no consequence. This issue was preserved for appeal and was
       presented to the Tennessee Court of Criminal Appeals within the body of the
       [petitioner’s] brief. This Court holds that the result would have been the
       same with or without the letter being admitted as substantive evidence. This
       issue is simply without merit.

        Here, trial counsel attempted to have Ms. Alexander’s letter admitted into evidence
at trial. This request was denied by the trial court. The denial was then argued by trial
counsel in a motion for new trial and preserved for appeal within the petitioner’s brief.
Moreover, the petitioner called Ms. Alexander to testify during his case-in-chief. During
her testimony, the contents of the letter were read by Ms. Alexander, and she, in fact,
testified consistent with the letter. Thus, the jury was able to hear Ms. Alexander’s
testimony directly. The post-conviction court found that any failure to admit the letter was
of no consequence because the result would have been the same with or without the letter
as substantive evidence. As a result, the post-conviction court found the petitioner’s
argument to be without merit. Even if trial counsel had raised the exclusion of the letter as
a separate issue on appeal, the petitioner has failed to show he would have been granted
relief. Accordingly, the petitioner has not established prejudice, and is not entitled to relief.

       C. Cumulative Error

        Finally, the petitioner contends the cumulative effect of the errors alleged above
entitle him to a new trial. “To warrant assessment under the cumulative error doctrine,
there must have been more than one actual error committed in the trial proceedings.” State
v. Hester, 324 S.W.3d 1, 77 (Tenn. 2010). Because the petitioner has not established any
error, he is not entitled to relief under the cumulative error doctrine.

                                          Conclusion

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.



                                                ____________________________________
                                                J. ROSS DYER, JUDGE

                                             - 11 -